DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges the reply filed on 2/05/2021 in which claims 1, 6, 15, 18 and 30 have been amended. Claims 2-3 are cancelled. Claims 4, 6-9, 11-14, 17, 19-20, 25-26 and 29 are withdrawn. Currently claims 1, 5, 10, 15, 16, 18, 21-24, 27, 28 and 30 are pending for examination in this application. 

Election/Restrictions
The previous restriction requirement between the species of mask with sensor assemblies A-D (see restriction requirement of 2/08/2021) is withdrawn. The functional accessory subspecies election of a 1. mask with sensor assembly is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamomori (US 7,841,988 B2) in further view of Denyer (US 6,192,876 B1) in further view of DeVries et al (US 2005/0051168 A1) in further view of Eury (US 2015/0144140 A1) in view of Hickle (US 7,152,604 B2) in further view of Platt et al. (US 2004/0035423 A1).

	Regarding claim 1, Yomomori discloses: 
A nasal mask (1) configured to cover a patient’s nose while leaving a mouth of the patient uncovered (see figures 2, 3, 5 for example), said nasal mask (1) comprising:
a generally triangularly shaped rigid body (1; see figure 3; made of vinyl chloride; col. 3, lines 10-11) forming a chamber (see figure 2; within 1) and having an apex forming a nasal bridge region (top of 1 in figure 3) connected by slanted side walls to a lip region (see figure 3; the sidewalls on the left and right of apex);
one or more attachment ports (81, 21a, opening through bottom of outer shell 1) supporting a detachable functional accessory (81, 21a, opening through bottom of outer shell 1 support 5 via 4a) (col. 4, lines 43-62), located adjacent to and overlying a region of an upper lip of the patient when worn (see figures 1-7), 
wherein the functional accessory comprises (a) an integrated sensor system having (i) a sensor adapted to monitor one or more parameters (adaptor comprising 5 which is a CO2 concentration sensor; col. 4, line 3).
Yamomori does not explicitly state that the sensor is integrated with (ii) a local controller, calibration and control function, and (iii) an amplifier to provide local sensor signal amplification and filtering.

Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yamomori wherein the sensor is integrated with a local controller which controls and an amplifier which amplifies for the purpose of controlling the sensor and ensuring the signal from the sensor is received by the control system (via amplification). 
As modified Yamomori does not explicitly state that the controller calibrates, nor that the amplifier filters. 
However, DeVries teaches a patient system wherein a controller (455 454) calibrates electronics [0060] and an amplifier (457) filters [0058].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the controller calibrates electronics and the amplifier filters signals as taught by DeVries for the benefit of ensuring that the sensor/electronics are running properly and further ensuring that only the signal of interest is being amplified.
As modified, Yomomori does not explicitly disclose a multi-lobed Y-shaped perimeter seal fixed to the rigid body, the multi-lobed Y-shaped perimeter seal comprising a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the 
However, Eury teaches a generally triangularly shaped (see figure 4 for example) body having an apex (top of figure 4) forming a nasal bridge region connected by slanted side walls to a lip region (bottom of figure 4), and a multi-lobed Y-shaped perimeter seal (86) fixed to the rigid body (46, 101), the multi-lobed Y-shaped perimeter seal comprising a first lobe (96), a second lobe (102), and a third lobe (98), wherein the first lobe is coupled to the rigid body (see figure 12), and the second and third lobes extend away from the rigid body and in opposing directions (see figure 12), such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient (see figure 12).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include a multi-lobed Y-shaped perimeter seal fixed to the rigid body, the multi-lobed Y-shaped perimeter seal comprising a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the rigid body and in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient as taught by Eury for the benefit of creating minimal landing on the user’s face while achieving contact of support without encroaching on the nares, thereby leaving a free and clear path [0034].
Yamomori as modified does not explicitly disclose wherein the sensor is adapted to monitor temperature and gas flow rate of a gas adjacent an inner 
However, Hickle teaches the importance of monitoring exhaled breath from the mouth (gas outside the chamber) when using an open system (when the mask does not fully cover the nose and mouth) (col. 3, lines 27-35). Yamomori discloses such an open system as the mask only covers the nose. Hickle teaches placing pressure sensing lumens and gas sampling lumens near at least one of the patient’s nostrils and the mouth (col. 4, lines 58-65). The temperature of the person’s breath is analyzed (claim 23) such that the sensor is adapted to monitor the temperature of the gas flow inside the chamber (from the nose) and outside the chamber (from the mouth). Hickle also teaches detecting pressure of gases (col. 6, lines 19-23).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include wherein the sensor is adapted to monitor temperature and pressure of a gas adjacent an inner surface and an outer surface of the chamber such that expelled gas from the patient’s nose and mouth can be monitored, which is beneficial for open system masks (col. 3, lines 27-35). 
Yamomori as modified does not explicitly disclose detecting gas flow rate (but does disclose pressure). 
However, Platt teaches that it is known to monitor flow rate while wearing a mask [0015] [0037].
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Yamomori to monitor flow rate for the benefit of gathering more data about the patient’s physiological parameters. 

Regarding claim 5, Yomomori as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Yomomori further discloses wherein the sensor monitors CO2 (5 is a CO2 sensor; col. 4, line 3) but does not explicitly state that the sensor monitors end tidal CO2. However, Hickle teaches that it is known to known to monitor end tidal CO2 as this value reflects the level of oxygen in the deepest portion of the alveolar sacs (col. 1, lines 40-50) (col. 6, lines 10-18). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to monitor end-tidal CO2 for the benefit of monitoring the level of oxygen in the deepest portion of the alveolar sacs (Hickle: col. 1, lines 40-50). 

Regarding claim 10, Yomomori as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above. Yomomori further discloses wherein the mask (1) is disposable or resusable (mask 1 must be one or the other; further anything can be disposed of). 

Claims 18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamomori (US 7,841,988 B2) in view of Nelson et al. (US 2005/0028811 A1) in view of Clement (US 5,167,636) in further view of Denyer (US 6,192,876 B1) in further view of DeVries et al (US 2005/0051168 A1) in further view of Eury (US 2015/0144140 A1) in view of Hickle (US 7,152,604 B2) in further view of Platt et al. (US 2004/0035423 A1).
claim 18, Yomomori discloses: 
A method for ventilating a patient, comprising: 
applying a nasal mask (1) comprising a chamber (interior of 1) configured to cover a patient’s nose while leaving the patient’s mouth uncovered (figures 2, 3) having one or more attachment ports (81, 21a, opening through bottom of outer shell 1) for supporting a functional accessory (81, 21a, opening through bottom of outer shell 1 are capable of supporting a functional accessory; 5), adapted to be located adjacent to and overlying a region of an upper lip of a patient when worn over the patient’s nose (see figures 1-7);
pressurizing the mask (via O2 from 14);
and monitoring using an integrated sensor system (adaptor comprising 5 which is a CO2 concentration sensor) having a sensor on or in the mask (see figures 1-3).
Yomomori does not explicitly state wherein the one or more attachment ports are sealable by at least one self-closing valve, inserting said functional accessory into the at least one self-closing valve to open the at least one self-closing valve. 
However, Nelson teaches a multi-task medical treatment respiratory apparatus with one or more attachment ports (48) supporting a functional accessory (90) wherein the one or more attachment ports (48) are sealable by at least one self-closing valve (54) [0022], inserting said functional accessory (90) into the at least one self-closing valve (54) to open the at least one self-closing valve [0022]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Yamomori in view of Nelson disclose the claimed invention substantially as claimed. Yamomori/Nelson do not explicity state that the self-closing valve is a duckbill valve wherein the functional accessory is adapted to open the at least one self-closing duck valve when inserted into the duck valve. 
However, Clement teaches a self-closing valve is a duckbill valve (two-flap duck-bill valve as set forth on col. 2, line 67) wherein a functional accessory (medical device as set forth on col. 2, line 2) is adapted to open the at least one self-closing duck valve when inserted into the duck valve (col. 3, lines 3-8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filed to have modified Yamomori/Nelson wherein the self-closing valve is a duckbill valve wherein the functional accessory is adapted to open the at least one self-closing duck valve when inserted into the duck valve, as taught by Clement for the purpose of providing a seal that can resiliently deform in order to allow a functional accessory to enter (similar to Nelson's valve 54) (Clement: col. 3, lines 3-8). The examiner also notes that both Nelson’s valve and Clement’s valve have functions that are known in the art and further one of ordinary skill could have substituted one valve for the other, and the results of the substitution would have prima facia obvious.
Yamomori/Nelson/Clement do not explicitly state that the sensor is integrated with (ii) a local controller to provide local housekeeping, calibration and control function, and (iii) an amplifier to provide local sensor signal amplification and filtering.
However, Denyer teaches that it is known for a sensor (19) to be integrated (interpreted as connected to) with a local controller (21, 23) which provides local housekeeping (interpreted as any function performed by the controller) and control functions (col. 10, lines 40-53) and an amplifier which amplifies the signal from the sensor (see figures 1 and 2 for example; col. 10, lines 40-53). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yamomori/Nelson/Horton wherein the sensor is integrated with a local controller which controls and an amplifier which amplifies for the purpose of controlling the sensor and ensuring the signal from the sensor is received by the control system (via amplification). 
As modified Yamomori does not explicitly state that the controller calibrates, nor that the amplifier filters. 
However, DeVries teaches a patient system wherein a controller (455 454) calibrates electronics [0060] and an amplifier (457) filters signals [0058].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the controller calibrates electronics and the amplifier filters signals as taught by DeVries for the benefit of ensuring that the sensor/electronics are 
As modified, Yomomori does not explicitly disclose a multi-lobed Y-shaped perimeter, the multi-lobed Y-shaped perimeter seal comprising a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the rigid body and in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient. 
However, Eury teaches a generally triangularly shaped (see figure 4 for example) body having an apex (top of figure 4) forming a nasal bridge region connected by slanted side walls to a lip region (bottom of figure 4), and a multi-lobed Y-shaped perimeter seal (86) fixed to the rigid body (46, 101), the multi-lobed Y-shaped perimeter seal comprising a first lobe (96), a second lobe (102), and a third lobe (98), wherein the first lobe is coupled to the rigid body (see figure 12), and the second and third lobes extend away from the rigid body and in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient (see figure 12).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include a multi-lobed Y-shaped perimeter seal fixed to the rigid body, the multi-lobed Y-shaped perimeter seal comprising a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the rigid body and in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask 
Yamomori as modified does not explicitly disclose wherein the sensor is adapted to monitor temperature and gas flow rate of a gas adjacent an inner surface and an outer surface of the chamber such that expelled gas from the patient’s nose and mouth can be monitored. 
However, Hickle teaches the importance of monitoring exhaled breath from the mouth (gas outside the chamber) when using an open system (when the mask does not fully cover the nose and mouth) (col. 3, lines 27-35). Yamomori discloses such an open system as the mask only covers the nose. Hickle teaches placing pressure sensing lumens and gas sampling lumens near at least one of the patient’s nostrils and the mouth (col. 4, lines 58-65). The temperature of the person’s breath is analyzed (claim 23) such that the sensor is adapted to monitor the temperature of the gas flow inside the chamber (from the nose) and outside the chamber (from the mouth). Hickle also teaches detecting pressure of gases (col. 6, lines 19-23).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include wherein the sensor is adapted to monitor temperature and pressure of a gas adjacent an inner surface and an outer surface of the chamber such that expelled gas from the patient’s nose and mouth can be monitored, which is beneficial for open system masks (col. 3, lines 27-35). 
Yamomori as modified does not explicitly disclose detecting gas flow rate (but does disclose pressure). 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Yamomori to monitor flow rate for the benefit of gathering more data about the patient’s physiological parameters. 

Regarding claim 28, Yomomori as modified discloses the claimed invention substantially as claimed as set forth for claim 18 above. Yomomori further discloses wherein the sensor monitors CO2 (5 is a CO2 sensor; col. 4, line 3) but does not explicitly state that the sensor monitors end tidal CO2. However, Hickle teaches that it is known to known to monitor end tidal CO2 as this value reflects the level of oxygen in the deepest portion of the alveolar sacs (col. 1, lines 40-50) (col. 6, lines 10-18). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to monitor end-tidal CO2 for the benefit of monitoring the level of oxygen in the deepest portion of the alveolar sacs (Hickle: col. 1, lines 40-50). 

Claims 15, 22, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamomori (US 7,841,988 B2) in view of Eury (US 2015/0144140 A1) in view of Hickle (US 7,152,604 B2) in further view of Platt et al. (US 2004/0035423 A1) in view of McAuley et al. (US 2007/0267017).
Regarding claim 15, Yomomori discloses: 

a generally triangularly shaped rigid body (1; see figure 3; made of vinyl chloride; col. 3, lines 10-11) forming a chamber (see figure 2; within 1) and having an apex forming a nasal bridge region (top of 1 in figure 3) connected by slanted side walls to a lip region (see figure 3; the sidewalls on the left and right of apex);
one or more attachment ports (81, 21a, opening through bottom of outer shell 1) located adjacent to and overlying a region of an upper lip of the patient when the mask is worn by the patient (see figures 1-3), wherein the one or more attachment ports support a detachable functional accessory (81, 21a, opening through bottom of outer shell 1 support 5 via 4a) (col. 4, lines 43-62) (see figures 1-7) comprising a sensor (adaptor comprising 5 which is a CO2 concentration sensor; col. 4, line 3)
As modified, Yomomori does not explicitly disclose a multi-lobed Y-shaped perimeter seal fixed to the rigid body, the multi-lobed Y-shaped perimeter seal comprising, when viewed in cross-section, a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the rigid body and away from each other in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient, a triangular shaped nasal bridge seal region formed integrally with the second lobe, bridging the nasal bridge region and the slanted side walls. 

Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include a multi-lobed Y-shaped perimeter seal fixed to the rigid body, the multi-lobed Y-shaped perimeter seal comprising a first lobe, a second lobe, and a third lobe, wherein the first lobe is coupled to the rigid body, and the second and third lobes extend away from the rigid body and in opposing directions, such that each of the second and third lobes engage against the patient’s face when the nasal mask is worn by the patient, a triangular shaped nasal bridge seal region formed integrally with the second lobe, bridging the nasal bridge region and the slanted side walls as taught by Eury for the benefit of creating minimal landing on the user’s face while achieving contact of support without encroaching on the nares, thereby leaving a free and clear path [0034].

However, Hickle teaches the importance of monitoring exhaled breath from the mouth (gas outside the chamber) when using an open system (when the mask does not fully cover the nose and mouth) (col. 3, lines 27-35). Yamomori discloses such an open system as the mask only covers the nose. Hickle teaches placing pressure sensing lumens and gas sampling lumens near at least one of the patient’s nostrils and the mouth (col. 4, lines 58-65). The temperature of the person’s breath is analyzed (claim 23) such that the sensor is adapted to monitor the temperature of the gas flow inside the chamber (from the nose) and outside the chamber (from the mouth). Hickle also teaches detecting pressure of gases (col. 6, lines 19-23).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori to include wherein the sensor is adapted to monitor temperature and pressure of a gas adjacent an inner surface and an outer surface of the chamber such that expelled gas from the patient’s nose and mouth can be monitored, which is beneficial for open system masks (col. 3, lines 27-35). 
Yamomori as modified does not explicitly disclose detecting gas flow rate (but does disclose pressure). 
However, Platt teaches that it is known to monitor flow rate while wearing a mask [0015] [0037].

Yamomori does not explicitly disclose that the mask body (46) is made from of a transparent material. 
However, McAuley teaches a rigid mask body (102) made from a transparent material in a nasal mask [0055] (figure 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the mask body (46) is made of a transparent material as taught by McAuley for the purpose of providing the requisite rigidity for the mask and sufficient insulation [0055] and also for allowing the user to the interior of the mask.

Regarding claim 22, Yamomori as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Yamomori as modified by Eury further discloses wherein a triangular shaped nasal bridge seal region has a thickness selected from the group consisting of the range of 0.04 to 9.7 mm, the range of 1 to 5 mm, and 2 mm [0050].

Regarding claim 27, Yamomori as modified by Eury further discloses wherein the second lobe extends in a first direction (see figure 12 of Eury), and the third lobe extends in a second direction (see figure 12 of Eury), and wherein the 

Regarding claim 30, Yamomori as modified by Eury further discloses wherein the second and third lobes extend in opposing directions along the length of each of the second and third lobes (see figure 12 of Eury).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamomori (US 7,841,988 B2) in view of Eury (US 2015/0144140 A1) in view of Hickle (US 7,152,604 B2) in further view of Platt et al. (US 2004/0035423 A1) in view of McAuley et al. (US 2007/0267017) in further view of Kwok et al. (US 6, 112,746).
Regarding claim 23, Yamomori as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Yamomori does not explicitly disclose wherein the perimeter seal is thinner adjacent the nasal bridge region as compared to the other regions of the seal.
However, Kwok teaches wherein a perimeter seal is thinner adjacent the nasal bridge region as compared to the other regions of the seal (col. 3, lines 38-46).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the perimeter seal is thinner adjacent the nasal bridge region as compared to the other regions of the seal for the benefit of a more flexible region to 

Regarding claim 24, Yamomori as modified discloses the claimed invention substantially as claimed as set forth for claim 15 above. Yamomori does not explicitly disclose wherein the nasal mask comprises a flexible lip formed integrally with the second lobe of said multi-lobed Y-shaped perimeter seal, bridging the lip region and adjacent portions of the side slanted walls.
Kwok teaches wherein the nasal mask comprises a flexible lip seal (portion of 45 in contact with upper lip) formed integrally with the second lobe (34) of said multi-lobed Y-shaped perimeter seal, bridging the lip region and adjacent portions of the side slanted walls (see figure 3). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the nasal mask comprises a flexible lip seal formed integrally with the second lobe of said multi-lobed Y-shaped perimeter seal, bridging the lip region and adjacent portions of the side slanted walls as taught by Kwok for the benefit of ensuring a good seal at the patient’s face between the nose and lips.

Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamomori (US 7,841,988 B2) in view of Eury (US 2015/0144140 A1) in view of Hickle (US 7,152,604 B2) in further view of Platt et al. (US 2004/0035423 A1) in view of McAuley et al. (US 2007/0267017) in view of Berthon-Jones et al. (US 2006/0118117 A1). 
 claim 16, Yamomori as modified does not explicitly disclose the multi-lobed y-shaped perimeter seal having a durometer of 3-7 measured on the Shore A Hardness scale.
However Berthon-Jones teaches a mask wherein the perimeter seal (75) has a durometer of 3-7 measured on the Shore A Hardness scale [0226]. 
Therefore, it would have been obvious to one in the art before the effective filing date of the claimed invention to have modified Yamomori wherein the multi-lobed y-shaped perimeter seal having a durometer of 2-10 measured on the Shore A Hardness scale as taught by Berthon-Jones for the purpose of patient comfort and sufficient rigidity to create a seal on the patient’s face. Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)

Regarding claim 21, Yamomori as modified discloses the claimed invention substantially as claimed as set forth for claim 16 above. Berthon-Jones further discloses wherein the y-shaped perimeter seal (75) has a durometer of about 5 measured on the Shore A Hardness scale [0226]. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered.
Based on applicant’s amendment to the claims, new prior art has been relied upon to address the amendment. Therefore, the arguments drawn to claims 1, 15  and 18 are now moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785